DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 53-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al (WO 2016120461) in view of XIONG et al (US 2022/0103305)

Regarding claim 53,  SONG et al (WO 2016120461) discloses method for transmitting information, comprising: 
sending, by a terminal device, a first uplink information in a first resource, the first uplink information being all or parts of a second uplink information (SONG: Page 17 lines 1-20: a CSI report (second uplink information) is transmitted by a terminal device using a first PUCCH resource and another portion of CSI report (a part of second uplink information) is transmitted by the terminal device using a second PUCCH resource), 
wherein the first uplink information and a third uplink information are not completely the same, the third uplink information is transmitted in a second resource and is all or parts of the second uplink information (SONG: Page 17: 6-28, a CSI report’s remaining part (third uplink information) is sent on the second PUCCH and is different from the first part as it is the remaining portion of a total CSI report), a size of information for transmitting the second uplink information in the first resource is different from a size of information for transmitting the second uplink information in the second resource (SONG: Page 17: 5-25, the length of information bits for transmitting the first portion of CSI report (second uplink information) in the first PUCCH resources is different from the length of information bits for transmitting the second portion of the CSI report (second uplink information) ).
SONG remains silent regarding the resource being a time unit and resource length being a time length.
However, XIONG et al (US 2022/0103305) discloses the resource being a time unit and different size of information is allocated to resource of different time length (XIONG: ¶108, different number of symbols in the time domain are configured for each of the PUCCH resources, each having a respective time length in terms of symbols).
A person of ordinary skill in the art working with the invention of SONG would have been motivated to use the teachings of XIONG as it provides a way to improve PUCCH resource allocation by using different time domain granularity thereby increasing uplink allocation flexibility. Further assigning symbols in time domain is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SONG with teachings of XIONG in order to improve resource utilization of SONG’s invention.


Regarding claim 54, SONG modified by XIONG discloses method of claim 53, wherein the time length is a number of symbols (XIONG: ¶108, time length of a PUCCH resource being the number of symbols).


Regarding claim 55, SONG modified by XIONG discloses method of claim 53, wherein the second uplink information comprises periodic Channel State Information (CSI) (SONG: Page 16: periodic CSI report).

Regarding claim 56, SONG modified by XIONG discloses method of claim 55, wherein the second uplink information further comprises Acknowledgement/Non-Acknowledgement (ACK/NACK) and the periodic CSI (SONG: Page 9, ACK/NACK and periodic CSI).

Regarding claim 57, SONG modified by XIONG discloses method of claim 55, wherein in a case that the first uplink information is parts of the second uplink information, the method further comprises: selecting, by the terminal device, information from the periodic CSI, wherein selected information has a higher priority than unselected information (SONG: Page 17: Lines 20-27, and Page 18,selecting a highest priority periodic CSI and using the first available PUCCH resource bits for ACK/NACK).

Regarding claim 58, SONG discloses method for transmitting information, comprising:
receiving, by a network device, a first uplink information in a first time unit, the first uplink information being all or parts of a second uplink information (SONG: Page 12, the wireless device (terminal) sends the control data to the network node of the network and the network node receives the information as a CSI report), 
wherein the first uplink information and a third uplink information are not completely the same, the third uplink information is transmitted in a second resource and is all or parts of the second uplink information (SONG: Page 17: 6-28, a CSI report’s remaining part (third uplink information) is sent on the second PUCCH and is different from the first part as it is the remaining portion of a total CSI report), a size of information for transmitting the second uplink information in the first resource is different from a size of information for transmitting the second uplink information in the second resource (SONG: Page 17: 5-25, the length of information bits for transmitting the first portion of CSI report (second uplink information) in the first PUCCH resources is different from the length of information bits for transmitting the second portion of the CSI report (second uplink information) ).
SONG remains silent regarding the resource being a time unit and resource length being a time length.
However, XIONG et al (US 2022/0103305) discloses the resource being a time unit and different size of information is allocated to resource of different time length (XIONG: ¶108, different number of symbols in the time domain are configured for each of the PUCCH resources, each having a respective time length in terms of symbols).
A person of ordinary skill in the art working with the invention of SONG would have been motivated to use the teachings of XIONG as it provides a way to improve PUCCH resource allocation by using different time domain granularity thereby increasing uplink allocation flexibility. Further assigning symbols in time domain is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SONG with teachings of XIONG in order to improve resource utilization of SONG’s invention.
Regarding claim 59, SONG modified by XIONG discloses method of claim 58, wherein the time length is a number of symbols (XIONG: ¶108, time length of a PUCCH resource being the number of symbols).


Regarding claim 60, SONG modified by XIONG discloses method of claim 58, wherein the second uplink information comprises periodic Channel State Information (CSI) (SONG: Page 16: periodic CSI report).

Regarding claim 61, SONG modified by XIONG discloses method of claim 60, wherein the second uplink information further comprises Acknowledgement/Non-Acknowledgement (ACK/NACK) and the periodic CSI (SONG: Page 9, ACK/NACK and periodic CSI).

Regarding claim 62, SONG discloses device for transmitting information, comprising:
a receiver, configured to receive a first uplink information in a first time unit, the first uplink information being all or parts of a second uplink information (SONG: Page 12, the wireless device (terminal) sends the control data to the network node of the network and the network node receives the information as a CSI report), 
wherein the first uplink information and a third uplink information are not completely the same, the third uplink information is transmitted in a second time unit and is all or parts of the second uplink information, a time length for transmitting the second uplink information in the first time unit is different from a time length for transmitting the second uplink information in the second time unit.

Regarding claim 63, SONG modified by XIONG discloses method of claim 62, wherein the time length is a number of symbols (XIONG: ¶108, time length of a PUCCH resource being the number of symbols).


Regarding claim 64, SONG modified by XIONG discloses method of claim 62, wherein the second uplink information comprises periodic Channel State Information (CSI) (SONG: Page 16: periodic CSI report).

Regarding claim 65, SONG modified by XIONG discloses method of claim 64, wherein the second uplink information further comprises Acknowledgement/Non-Acknowledgement (ACK/NACK) and the periodic CSI (SONG: Page 9, ACK/NACK and periodic CSI).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53, 55-58, 60-62, 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 11,350,417 (hereinafter, `417). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 53-65, of application claim all that is recited in claim 1-2, and 11-12,  of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
In addition:

Claims 54, 59, 63  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 11-12 of U.S. Patent No. 11,350,417 in view of XIONG et al (US 2022/0103305)

Regarding claims 54,  `417 discloses method according to claim 53, however, remains silent regarding the time length being a number of symbols.
However, XIONG et al (US 2022/0103305) discloses the time length being a number of symbols (XIONG: ¶108, different number of symbols in the time domain are configured for each of the PUCCH resources, each having a respective time length in terms of symbols).
A person of ordinary skill in the art working with the invention of `417 would have been motivated to use the teachings of XIONG as it provides a well-known state time domain unit i.e. symbols in a OFDMA system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of `417 with teachings of XIONG in order to preserve the well-known OFDMA resource scheme. 
Claims 59 and 63 are rejected on a similar basis as claim 54. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461